In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, dated January 30, 1969, which dismissed the writ. Judgment affirmed, without costs (People ex rel. Allen v. Follette, 33 A D 2d 1051; People ex rel. Baker v. Follette, 33 A D 2d 1052; People ex rel. Smith V. Beegan, 32 A D 2d 940). Christ, P. J., Rabin and Brennan, JJ., concur; Hopkins and Benjamin, JJ., concur under constraint of People ex rel. Allen v. Follette (33 A D 2d 1051) and People ex rel. Baker v. Follette (33 A D 2d 1052), although they adhere to the dissenting views expressed therein.